DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13, 17, 19-22, 24, 26-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a connector comprising a retaining ring disposed on the back section of the coupling member that is slidable with respect to the coupling member between unlocked and locked positions, and the retaining ring includes one or more windows corresponding to the one or more flexible protection tines of the coupling member; this in combination with the remaining limitations of the claim. 
Regarding claims 2-3, 6-12: are allowable based on their dependency on claim 1.
Regarding claim 13: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein the coupling sleeve includes one or more flexible latches for engaging the conductive shell and one or more flexible protection tines adjacent to the one or more flexible latches; and a retaining member disposed on at least a portion of the coupling sleeve that is slidable with respect to the coupling sleeve between unlocked and locked positions, the retaining member comprises a ring body disposed over the one or more flexible protection tines, and wherein the ring body includes one or more windows that correspond to the one or more flexible protection tines of the back section of the coupling sleeve; this in combination with the remaining limitations of the claim. 
Regarding claims 17, 19-21, 31: are allowable based on their dependency on claim 13.
Regarding claim 22: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein a back section having one or more flexible snap latches configured to engage the back end of the conductive shell, and the back section including one or more flexible protection tines adjacent to the one or more flexible snap latches, and the front section of the coupling sleeve including a secondary ground connection configured to electrically connect the mating connector with the cable; and a retaining ring disposed on the back section of the coupling sleeve that is slidable with respect to the coupling sleeve between unlocked and locked positions, and the retaining ring includes one or more windows corresponding to the one or more flexible protection tines of the coupling sleeve; this in combination with the remaining limitations of the claim. 
Regarding claims 24, 26-30: are allowable based on their dependency on claim 22.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833